Title: To James Madison from Elias Vanderhorst, 6 August 1801
From: Vanderhorst, Elias
To: Madison, James


					
						Sir.
						Bristol Augt. 6th. 1801.
					
					I had the Honor of addressing a Letter to you on the 10t. Ultm. with its duplicate, but have not since had the pleasure of hearing from you.
					The Grain Harvest here has commenced favorably and should the weather, which is now fine, continue so for a few weeks longer, its produce will in all probability be very abundant.  The Crops of Potatoes & of other Kinds of Roots are also very promising and our Pastures & Gardens were perhaps never more productive.  In consequence of these circumstances, grain, Flour & other sorts of Provisions have recently declined much in price, and may possibly be still lower, though, as we have very little old Stock on hand, and our importations will probably soon cease or be greatly diminished.  I do not expect that their prices will shortly be materially reduced.
					Enclosed are a few of our latest News–Papers, also a London Price Currt. to which I beg leave to refer you to what is passing here of a Public nature.  I likewise now enclose you a State of the Bristol Infirmary  for the last Year, which has been but Just Published.  I have the Honor to be with great respect, Sir, Your most Obedt. & most Hl Servt.
					
						Elias Vander Horst
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
